Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-8, 10-14, and 16-23 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
 	The present invention is directed to a computer-implemented method/machine learning system/computer program product for predictive modeling.  
 	The closest prior art, Kim et al. (US 2008/0262925) in view of Nandan et al. (US 2019/0180358) are analogous art of machine learning and predictive analysis.  However, Kim et al. in view of Nandan et al. alone or in combination do not teach:
“aggregating, by one or more processors, sample data regarding a plurality of factors correlated with demographic parameters;
performing, by one or more processors, iterative analysis on the data using machine learning to construct a predictive model of purchasing propensity;
populating, by one or more processors using the predictive model of purchasing propensity, a database with predicted values of spending propensity for selected demographic parameters, wherein the spending propensity is a metric representing a propensity to buy specific consumer products or types of products in relation to the demographic parameters;
converting, by one or more processors, the predicted values of spending propensity in the database into percentages of observed values of spending propensity for a selected group of people within the selected demographic parameters over a specified time period to create indices of spending propensity without enabling individual person identification of any person in the selected group of people:
rank ordering, by one or more processors, the people within the selected group according to their indices of spending propensity in order to identify target markets based on the selected demographic parameters;
comparing, by one or more processors, the rank ordering of indices of spending propensity to observed spending propensity of the selected group of people over a second specified time period;
aggregating, by one or more processors, updated sample data over the second specified time period; and
updating, by one or more processors, the predictive model using machine learning incorporating the updated sample data for the second specified time period”

as recited in independent Claims 1, 8, and 14.
The instant application has been previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance. Due to the above amendments, the claims are now allowable as reciting statutory subject matter and the rejection is withdrawn because the first part of the analysis under step 2A of the Subject Matter Eligibility test with determining if there is an abstract idea that the claims are recited to, and passes step 1 of the § 101 subject matter eligibility test outlined in the Federal Register, Vol. 79, No. 241, pages 74618 – 74633 as system and method claims having proper computer architecture support. 
The second part deals with determining if the entirety of the claim is significantly more than the abstract idea itself.  Applicants’ process of “predictive modeling” is significantly more than the judicial exception.

Regarding Step 2A (Prong 1):
The claims as a whole do not fall under any of the mathematical concepts, mental processes and/or certain methods of organizing human activity groupings per step 2A (Prong 1) of the January 2019 revised patent eligibility subject matter guidance. Therefore, Claims 1, 3-8, 10-14, and 16-23 are eligible in step 2A prong one.

Regarding Step 2A (Prong 2) and Step 2B: 
Does the Claim Recite Additional Elements that integrate the judicial exception into a Practical Application? Assuming arguendo that the claims recite an abstract idea, Examiner notes that the claims now meaningfully integrate the abstract idea into a practical application and thus is significantly more. This additional element of “converting, by one or more processors, the predicted values of spending propensity in the database into percentages of observed values of spending propensity for a selected group of people within the selected demographic parameters over a specified time period to create indices of spending propensity without enabling individual person identification of any person in the selected group of people” (see MPEP § 2106.05 (e)) or the combination of additional elements in Claims 1, 3-8, 10-14, and 16-23 rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Moreover, the claims now provide limitations that are indicative of integration into a particular application by also improving the functioning of a computer or to any other technology or technical field (see MPEP §2106.05 (a)) by providing a technological improvement to the predictive model using machine learning.
These claims were found to be meaningful because they sufficiently limited the use of a method of organizing human activity to the practical application.   Therefore, Claims 1, 3-8, 10-14, and 16-23 meaningfully integrate the judicial exception into a practical application, and thus is significantly more than the judicial exception.

Conclusion

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623